CAFFEY, District Judge.
Pursuant to Rule 12(e) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, (1) to the extent of stating the date or the approximate date' of and the means of identifying the certificate of copyright registration, mentioned in item 2 of the notice of motion, that item is allowed and the remainder thereof is disallowed; (2) to the extent of stating the date or the approximate date and the substance of the notice and request mentioned in item 6, that item is allowed and the remainder thereof is disallowed; and (3) to the extent of stating the date or the approximate date and substance of the request mentioned in item 8, that item is allowed and the balance thereof is disallowed. Engler v. General Electric Co., D.C.S.D. N.Y., 32 F.Supp. 913, 915 last paragraph.
Pursuant to Rules 26(a), 30(a), 33, 45(a) and 45(d), items 3, 5, 7 and 9 are allowed and items 1, 4, 10, 11 and 12 are disallowed in their entirety. Folly Amusement Holding Corp. v. Randforce Amusement Corp., D.C.,S.D.N.Y., 32 F.Supp. 361, 366, 367.
Settle order accordingly on two days’ notice.